     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 1 of 29 Page ID #:29



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JOSEPH O. JOHNS (Cal. Bar No. 144524)
 4   Assistant United States Attorney
     Chief, Environmental and Community Safety Crimes Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-4536
 7        Facsimile: (213) 534-5400
          E-mail:    joseph.johns@usdoj.gov
 8   SONIA W. NATH (DC Bar No. 997095)
     Special Assistant United States Attorney
 9   Associate Chief Counsel for Enforcement
     U.S. Food and Drug Administration
10        10903 New Hampshire Ave. WO31-4568
          Silver Spring, MD 20903
11        Telephone: (301) 796-8708
          E-mail:   sonia.nath@fda.hhs.gov
12

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                            UNITED STATES DISTRICT COURT
15
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,               No. CR FU69:
17
               Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
18                                           HEMATOLOGY ONCOLOGY CONSULTANTS,
                    v.                       GP
19
     HEMATOLOGY ONCOLOGY CONSULTANTS,
20   a California General
     Partnership,
21
               Defendant.
22

23        1.   This constitutes the plea agreement between HEMATOLOGY
24   ONCOLOGY CONSULTANTS, GP (“defendant”) and the United States
25   Attorney’s Office for the Central District of California (“the USAO”)
26   in the above-captioned case.      This Agreement is limited to the USAO
27

28
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 2 of 29 Page ID #:30



 1   and cannot bind any other federal, state, local, or foreign

 2   prosecuting, enforcement, administrative, or regulatory authorities.

 3        2.    Defendant understands and agrees that this Agreement is

 4   part of a “package deal” in which the disposition of the case against

 5   defendant is tied to and conditioned on the disposition of cases

 6   against two other defendants, namely, Mark Goldstein and Stanley

 7   Rossman.   Accordingly, defendant and the USAO agree that this

 8   Agreement and the obligations it creates will not become binding on

 9   the USAO or defendant unless and until: (a) defendant executes this

10   Agreement and enters a guilty plea in accordance with this Agreement;

11   and (b) Mark Goldstein and Stanley Rossman execute their respective

12   plea agreements with the USAO and enter guilty pleas in accordance

13   with those agreements.     Defendant acknowledges that an authorized

14   representative of defendant has discussed with defendant’s attorney,

15   and carefully considered, the possible advantages and disadvantages

16   to defendant of entering into this Agreement as part of the package

17   deal; defendant is entering into this Agreement as part of the

18   package deal freely and voluntarily because this Agreement and the

19   package deal is believed to be in defendant’s best interests; and

20   defendant is not entering into this Agreement as part of the package

21   deal because of threats, coercion, or other undue influence by the

22   USAO or by the other defendants who are part of the package deal,

23   their counsel, or anyone acting on their behalf.

24                           RULE 11(c)(1)(C) AGREEMENT

25        3.    Defendant understands that this agreement is entered into
26   pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C).
27   Accordingly, defendant understands that, if the Court determines that
28   it will not accept this agreement, absent a breach of this agreement

                                          2
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 3 of 29 Page ID #:31



 1   by defendant prior to that determination and whether or not defendant

 2   elects to withdraw any guilty plea entered pursuant to this

 3   agreement, this agreement will, with the exception of paragraph 18,

 4   be rendered null and void and both defendant and the USAO will be

 5   relieved of their obligations under this agreement.         Defendant

 6   agrees, however, that if defendant breaches this agreement prior to

 7   the Court’s determination whether or not to accept this agreement,

 8   the breach provisions of this agreement, paragraphs 24 and 25, will

 9   control, with the result that defendant will not be able to withdraw

10   any guilty plea entered pursuant to this agreement, the USAO will be

11   relieved of all of its obligations under this agreement, and the

12   Court’s failure to follow any recommendation or request regarding

13   sentence set forth in this agreement will not provide a basis for

14   defendant to withdraw defendant’s guilty plea.

15                             DEFENDANT’S OBLIGATIONS

16        4.   Defendant agrees to:
17             a.    At the earliest opportunity requested by the USAO and
18   provided by the Court, appear and plead guilty to Count One of the
19   Information in the form attached to this agreement as Exhibit A, or a
20   substantially similar form, which charges defendant with Receiving
21   Prescription Drugs Imported Contrary to Law, in violation of 18
22   U.S.C. § 545.
23             b.    Not contest facts agreed to in this Agreement.
24             c.    Abide by all agreements regarding sentencing contained
25   in this Agreement.
26             d.    Appear for all court appearances and obey any other
27   ongoing court order in this matter.
28

                                          3
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 4 of 29 Page ID #:32



 1                e.   Agree that all court appearances, including

 2   arraignment, change of plea hearing, and sentencing hearing, may

 3   proceed by video-teleconference (“VTC”) or telephone, if VTC is not

 4   reasonably available, so long as such appearances are authorized by

 5   Order of the Chief Judge 20-043 or another order, rule, or statute.

 6   Defendant understands that, under the United States Constitution, the

 7   United States Code, and the Federal Rules of Criminal Procedure

 8   (including Rules 11, 32, and 43), defendant may have the right to

 9   have its representative be physically present at these hearings.

10   Defendant understands that right and, after consulting with counsel,

11   voluntarily agrees to waive it and to proceed remotely.          Defense

12   counsel also joins in this consent, agreement, and waiver.

13   Specifically, this agreement includes, but is not limited to, the

14   following:

15                     i.    Defendant consents under Section 15002(b) of the

16   CARES Act to proceed with its change of plea hearing by VTC or

17   telephone, if VTC is not reasonably available.

18                     ii.   Defendant consents under Section 15002(b) of the

19   CARES Act to proceed with its sentencing hearing by VTC or telephone,

20   if VTC is not reasonably available.

21                     iii. Defendant consents under 18 U.S.C. § 3148 and

22   Section 15002(b) of the CARES Act to proceed with any hearing

23   regarding alleged violations of the conditions of pretrial release by

24   VTC or telephone, if VTC is not reasonably available.

25                f.   Not commit any crime; however, offenses that would be

26   excluded for sentencing purposes under United States Sentencing

27   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

28   within the scope of this Agreement.

                                          4
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 5 of 29 Page ID #:33



 1             g.    Be truthful at all times with the United States

 2   Probation and Pretrial Services Office, all federal agencies, and the

 3   Court.

 4             h.    Pay the applicable special assessment at or before the

 5   time of sentencing unless defendant has demonstrated a lack of

 6   ability to pay such assessments.

 7                   FORFEITURE AND FINANCIAL ACCOUNTABILITY

 8        5.   Defendant further agrees:
 9             a.    To the entry as part of defendant’s guilty plea of a
10   money judgment of forfeiture against defendant in the amount of
11   $650,000, which sum defendant admits was derived from proceeds
12   traceable to the violations described in the factual basis.
13   Defendant understands that the money judgment of forfeiture is part
14   of defendant’s sentence, and is separate from any fines or
15   restitution that may be imposed by the Court.
16             b.    With respect to any criminal forfeiture ordered as a
17   result of this plea agreement, defendant waives (1) the requirements
18   of Federal Rules of Criminal Procedure 32.2 and 43(a) regarding
19   notice of the forfeiture in the charging instrument, announcements of
20   the forfeiture sentencing, and incorporation of the forfeiture in the
21   judgment; (2) all constitutional and statutory challenges to the
22   forfeiture (including by direct appeal, habeas corpus or any other
23   means); and (3) all constitutional, legal and equitable defenses to
24   the money judgment of forfeiture in any proceeding on any grounds
25   including, without limitation, that the money judgment of forfeiture
26   constitutes an excessive fine or punishment.        Defendant acknowledges
27   that entry of the money judgment of forfeiture is part of the
28   sentence that may be imposed in this case and waives any failure by

                                          5
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 6 of 29 Page ID #:34



 1   the Court to advise defendant of this, pursuant to Federal Rule of

 2   Criminal Procedure 11(b)(1)(J), at the time the Court accepts

 3   defendant’s guilty plea.

 4                             THE USAO’S OBLIGATIONS

 5        6.      The USAO agrees to:
 6                a.   Not contest facts agreed to in this Agreement.
 7                b.   Abide by all agreements regarding sentencing contained
 8   in this agreement and affirmatively recommend to the Court that it
 9   impose sentence in accordance with paragraphs 15 and 16 of this
10   agreement.
11                c.   Not pursue any additional criminal charges against
12   defendant for violations of federal law arising out of defendant’s
13   conduct described in the agreed-to factual basis set forth below.
14   Defendant understands that the USAO is free to prosecute defendant
15   for any other past conduct or any unlawful conduct that occurs after
16   the date of this Agreement.
17                            PARTNERSHIP AUTHORIZATION
18        7.      Defendant represents that it is authorized to enter into
19   this Agreement.    On or before the date of entry of its plea of
20   guilty, defendant shall provide to the USAO and the Court a notarized
21   legal document certifying that defendant is authorized to enter into
22   and comply with all of the provisions of this Agreement.          Such
23   partnership resolution shall designate a partnership representative
24   authorized to take these actions, enter a plea on defendant’s behalf,
25   and indicate that all partnership formalities for such authorizations
26   have been observed.
27

28

                                          6
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 7 of 29 Page ID #:35



 1                    ORGANIZATIONAL CHANGES AND APPLICABILITY

 2        8.    This Agreement shall bind defendant, its successor
 3   partnership or corporation, if any, and any other person or entity
 4   that assumes the liabilities contained herein (“successor-in-
 5   interest”).   No change in name, change in partnership or individual
 6   control, business reorganization, change in ownership, merger, change
 7   of legal status, sale or purchase of assets, or similar action shall
 8   alter defendant’s responsibilities under this Agreement.          Defendant
 9   shall not engage in any action to seek to avoid the obligations and
10   conditions set forth in this Agreement.
11                               RESPONDEAT SUPERIOR
12        9.    The parties stipulate and agree that under principles of
13   corporate liability and respondeat superior, as these principles
14   apply in this case, defendant is liable for the actions of its agents
15   and employees.    New York Central and Hudson River R.R. v. United
16   States, 212 U.S. 481, 495 (1909); United States v. Beusch, 596 F.2d
17   871, 877-878 (9th Cir. 1979); United States v. Hilton Hotels
18   Corporation, 467 F.2d 1000, 1004-1007 (9th Cir. 1972).
19                             NATURE OF THE OFFENSES
20        10.   Defendant understands that for defendant to be guilty of
21   the crime of Receiving Prescription Drugs Imported Contrary to Law,
22   in violation of 18 U.S.C. § 545, the following must be true: (1)
23   Merchandise, in particular prescription drugs, had been brought into
24   the United States contrary to 21 U.S.C. § 331(d), and (2) an employee
25   of the defendant, operating within the scope of his or her
26   employment, and motivated, at least in part, by an intent to benefit
27   defendant, received and bought the prescription drugs knowing that
28   they had been brought into the United States contrary to law.

                                          7
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 8 of 29 Page ID #:36



 1                             PENALTIES AND RESTITUTION

 2           11.   Defendant understands that the statutory maximum sentence
 3   that the Court can impose against a corporation or partnership for
 4   the crime of Receiving Prescription Drugs Imported Contrary to Law,
 5   in violation of 18 U.S.C. § 545, is: five years of probation; a fine
 6   of $500,000 or twice the gross gain or gross loss resulting from the
 7   offense, whichever is greatest; and a mandatory special assessment of
 8   $400.
 9                          SUSPENSION/REVOCATION/DEBARMENT
10           12.   Defendant understands that if defendant holds any
11   regulatory license or permit, the conviction in this case may result
12   in the suspension or revocation of such license and/or permit.           By
13   this Agreement, the USAO makes no representation or promise
14   concerning suspension or debarment of defendant from contracting with
15   the United States or with any office, agency, or department thereof.
16   Suspension and debarment of organizations convicted under various
17   federal regulatory protection and criminal statutes is a
18   discretionary administrative action solely within the authority of
19   the federal contracting agencies.
20                                   FACTUAL BASIS
21           13.   Defendant admits that defendant is, in fact, guilty of the
22   offense to which defendant is agreeing to plead guilty.          Defendant
23   and the USAO agree to the statement of facts attached hereto as
24   ([KLELW% to this Agreement and agree that this statement of facts is
25   sufficient to support a plea of guilty to the charge described in
26   this Agreement and to establish the Sentencing Guidelines factors set
27   forth in Paragraph 15 below but is not meant to be a complete
28

                                          8
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 9 of 29 Page ID #:37



 1   recitation of all facts relevant to the underlying criminal conduct

 2   or all facts known to either party that relate to that conduct.

 3                 SENTENCING FACTORS AND AGREED-UPON SENTENCE

 4        14.   Defendant understands that in determining defendant’s
 5   sentence the Court is required to calculate the applicable Sentencing
 6   Guidelines range and to consider that range, possible departures
 7   under the Sentencing Guidelines, and the other sentencing factors set
 8   forth in 18 U.S.C. § 3553(a).      Defendant understands that the
 9   Sentencing Guidelines are advisory only.
10        15.   Defendant and the USAO agree to the following applicable
11   Sentencing Guidelines factors, as directed by U.S.S.G. §§ 8C2.3 and
12   8C2.4:
13       Base Offense Level:                  20     [U.S.S.G. § 2T3.1(a)(1);
                                                     2T4.1; Application Note
14                                                   2]
         Acceptance of Responsibility:        -2     [U.S.S.G. § 3E1.1(b)]
15
         Total Offense Level:                 18
16
         Guideline Base Fine:                 $600,000
17

18        16.   Pursuant to 18 U.S.C. §§ 3561, 3571(d), 18 U.S.C.

19   3013(a)(2), Chapter 8 of the Sentencing Guidelines and the factors

20   set forth in Title 18, United States Code, Sections 3553(a) and 3572,

21   including the nature and circumstances of the offense and the history

22   and characteristics of the defendant, the need for the sentence

23   imposed to reflect the seriousness of the offense, to promote respect

24   for the law, to provide just punishment for the offense, to afford

25   adequate deterrence to criminal conduct, and to protect the public

26   from further crimes of the defendant, the parties agree that

27   defendant shall be sentenced as follows:

28

                                          9
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 10 of 29 Page ID #:38



 1              a.    Probation: Defendant shall be sentenced to probation

 2   for a term of one year with standard conditions as set forth in
 3   General Order No. 20-04.
 4              b.    Criminal Fine: In accordance with 18 U.S.C. § 3571(d),
 5   Defendant shall pay a total criminal fine of $600,000.          All payments
 6   shall be made by certified check or wire transfer to the Clerk of the
 7   United States District Court for the Central District of California.
 8   The parties stipulate and agree that the alternative fine provision
 9   in 18 U.S.C. § 3571(d) authorizes the imposition of a fine in the
10   amount to which the parties have agreed.
11              c.    Criminal Forfeiture: The entry of a money judgment of
12   forfeiture against defendant in the amount of $650,000, which sum
13   defendant admits was derived from proceeds traceable to the
14   violations described in the factual basis.        Defendant understands
15   that the money judgment of forfeiture is part of defendant’s
16   sentence, and is separate from any fines or restitution that may be
17   imposed by the Court.     Defendant agrees to pay and satisfy the
18   $650,000 amount within ten days of entry of the money judgment of
19   forfeiture.
20              d.    Special Assessment: Defendant shall pay a total
21   special assessment of $400.
22                         WAIVER OF CONSTITUTIONAL RIGHTS
23        17.   Defendant understands that by pleading guilty, defendant
24   gives up the following rights:
25              a.    The right to persist in a plea of not guilty.
26              b.    The right to a speedy and public trial by jury.
27

28

                                          10
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 11 of 29 Page ID #:39



 1              c.    The right to be represented by counsel at trial.

 2   Defendant understands, however, that, defendant retains the right to

 3   be represented by counsel at every other stage of the proceeding.

 4              d.    The right to be presumed innocent and to have the

 5   burden of proof placed on the government to prove defendant guilty

 6   beyond a reasonable doubt.

 7              e.    The right to confront and cross-examine witnesses

 8   against defendant.

 9              f.    The right to testify and to present evidence in

10   opposition to the charge, including the right to compel the

11   attendance of witnesses to testify.

12              g.    Any and all rights to pursue any affirmative defenses,

13   Fourth Amendment or Fifth Amendment claims, and other pretrial

14   motions that have been filed or could be filed.

15                        WAIVER OF STATUTE OF LIMITATIONS

16        18.   Having been fully advised by defendant’s attorney regarding
17   application of the statute of limitations to the offense to which
18   defendant is pleading guilty, defendant hereby knowingly,
19   voluntarily, and intelligently waives, relinquishes, and gives up:
20   (a) any right that defendant might have not to be prosecuted for the
21   offense to which defendant is pleading guilty because of the
22   expiration of the statute of limitations for the offense prior to the
23   filing of the information alleging the offense; and (b) any defense,
24   claim, or argument defendant could raise or assert that prosecution
25   of the offense to which defendant is pleading guilty is barred by the
26   expiration of the applicable statute of limitations, pre-indictment
27   delay, or any speedy trial violation.
28

                                          11
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 12 of 29 Page ID #:40



 1                         WAIVER OF APPEAL OF CONVICTION

 2        19.   Defendant understands that, with the exception of an appeal
 3   based on a claim that defendant’s guilty pleas were involuntary, by
 4   pleading guilty defendant is waiving and giving up any right to
 5   appeal defendant’s convictions on the offenses to which defendant is
 6   pleading guilty.
 7                  LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE
 8        20.   Defendant agrees that, provided the Court imposes the
 9   sentence specified within paragraphs 15 above, defendant gives up the
10   right to appeal any portion of the sentence.
11        21.   The USAO agrees that, provided the Court imposes the
12   sentence specified in paragraphs 15 above, the USAO gives up its
13   right to appeal any portion of the sentence.
14                      RESULT OF WITHDRAWAL OF GUILTY PLEA
15        22.   Defendant agrees that if, after entering a guilty plea
16   pursuant to this Agreement, defendant seeks to withdraw and succeeds
17   in withdrawing defendant’s guilty plea on any basis other than a
18   claim and finding that entry into this plea agreement was
19   involuntary, then (a) the USAO will be relieved of all of its
20   obligations under this Agreement; and (b) should the USAO choose to
21   pursue any charge or any civil, administrative, or regulatory action
22   that was either dismissed or not filed as a result of this Agreement,
23   then (i) any applicable statute of limitations will be tolled between
24   the date of defendant’s signing of this Agreement and the filing
25   commencing any such action; and (ii) defendant waives and gives up
26   all defenses based on the statute of limitations, any claim of pre-
27   indictment delay, or any speedy trial claim with respect to any such
28

                                          12
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 13 of 29 Page ID #:41



 1   action, except to the extent that such defenses existed as of the

 2   date of defendant’s signing this Agreement.

 3                           EFFECTIVE DATE OF AGREEMENT

 4        23.   This Agreement is effective upon signature and execution of
 5   all required certifications by defendant, defendant’s counsel, and an
 6   Assistant United States Attorney.
 7                                  BREACH OF AGREEMENT
 8        24.   Defendant agrees that if defendant, at any time after the
 9   signature of this Agreement and execution of all required
10   certifications by defendant, defendant’s counsel, and an Assistant
11   United States Attorney, knowingly violates or fails to perform any of
12   defendant’s obligations under this Agreement (“a breach”), the USAO
13   may declare this Agreement breached.       All of defendant’s obligations
14   are material, a single breach of this Agreement is sufficient for the
15   USAO to declare a breach, and defendant shall not be deemed to have
16   cured a breach without the express agreement of the USAO in writing.
17   If the USAO declares this Agreement breached, and the Court finds
18   such a breach to have occurred, then: (a) if defendant has previously
19   entered guilty plea pursuant to this Agreement, defendant will not be
20   able to withdraw the guilty plea, (b) the USAO will be relieved of
21   all its obligations under this Agreement, in particular, the USAO:
22   (i) will no longer be bound by any agreements concerning sentencing
23   and will be free to seek any sentence up to the statutory maximum for
24   the crimes to which defendant has pleaded guilty; and (ii) will no
25   longer be bound by any agreements regarding criminal prosecution, and
26   will be free to criminally prosecute defendant for any crime,
27   including charges that the USAO would otherwise have been obligated
28   to dismiss or not to criminally prosecute pursuant to this Agreement,

                                          13
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 14 of 29 Page ID #:42



 1   and (c) the USAO will be free to criminally prosecute defendant for

 2   false statement, obstruction of justice, and perjury based on any

 3   knowingly false or misleading statement by defendant.

 4        25.   Following the Court’s finding of a knowing breach of this

 5   Agreement by defendant, should the USAO choose to pursue any charge

 6   or any civil, administrative, or regulatory action that was either

 7   dismissed or not filed as a result of this Agreement, then:

 8              a.    Defendant agrees that any applicable statute of

 9   limitations is tolled between the date of defendant’s signing of this

10   Agreement and the filing commencing any such action.

11              b.    Defendant waives and gives up all defenses based on

12   the statute of limitations, any claim of pre-indictment delay, or any

13   speedy trial claim with respect to any such action, except to the

14   extent that such defenses existed as of the date of defendant’s

15   signing this Agreement.

16              c.    Defendant agrees that: (i) any statements made by

17   defendant, under oath, at the guilty plea hearing (if such a hearing

18   occurred prior to the breach); (ii) the agreed to factual basis

19   statement in this Agreement; and (iii) any evidence derived from such

20   statements, shall be admissible against defendant in any such action

21   against defendant, and defendant waives and gives up any claim under

22   the United States Constitution, any statute, Rule 410 of the Federal

23   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

24   Procedure, or any other federal rule, that the statements or any

25   evidence derived from the statements should be suppressed or are

26   inadmissible.

27

28

                                          14
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 15 of 29 Page ID #:43



 1                     COURT AND PROBATION OFFICE NOT PARTIES

 2        26.     Defendant understands that the Court and the United States
 3   Probation Office are not parties to this agreement and need not
 4   accept any of the USAO’s sentencing recommendations or the parties’
 5   agreements to facts, sentencing factors, or sentencing.           Defendant
 6   understands that the Court will determine the facts, sentencing
 7   factors, and other considerations relevant to sentencing and will
 8   decide for itself whether to accept and agree to be bound by this
 9   agreement.
10        27.     Defendant understands that both defendant and the USAO are
11   free to: (a) supplement the facts by supplying relevant information
12   to the United States Probation Office and the Court, (b) correct any
13   and all factual misstatements relating to the Court’s Sentencing
14   Guidelines calculations and determination of sentence, and (c) argue
15   on appeal and collateral review that the Court’s Sentencing
16   Guidelines calculations and the sentence it chooses to impose are not
17   error, although each party agrees to maintain its view that the
18   calculations and sentence referenced in paragraphs 15 and 16 are
19   consistent with the facts of this case.        While this paragraph permits
20   both the USAO and defendant to submit full and complete factual
21   information to the United States Probation Office and the Court, even
22   if that factual information may be viewed as inconsistent with the
23   facts agreed to in this agreement, this paragraph does not affect
24   defendant’s and the USAO’s obligations not to contest the facts
25   agreed to in this Agreement.
26                             NO ADDITIONAL AGREEMENTS
27        28.     Defendant understands that, except as set forth herein,
28   there are no promises, understandings, or agreements between the USAO

                                          15
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 16 of 29 Page ID #:44



 1   and defendant or defendant’s attorney, and that no additional

 2   promise, understanding, or agreement may be entered into unless in a

 3   writing signed by all parties or on the record in court.

 4   //

 5   //
 6
     //
 7
     //
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          16
Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 17 of 29 Page ID #:45
Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 18 of 29 Page ID #:46
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 19 of 29 Page ID #:47



 1                     CERTIFICATION OF DEFENDANT’S ATTORNEY

 2        I am Hematology Oncology Consultants’ attorney.          I have
 3   carefully and thoroughly discussed every part of this Agreement with
 4   my client.   Further, I have fully advised my client of its rights, of
 5   possible pretrial motions that might be filed, of possible defenses
 6   that might be asserted either prior to or at trial, of the sentencing
 7   factors set forth in 18 U.S.C. § 3553(a), of relevant Sentencing
 8   Guidelines provisions, and of the consequences of entering into this
 9   Agreement.   To my knowledge: no promises, inducements, or
10   representations of any kind have been made to my client other than
11   those contained in this Agreement; no one has threatened or forced my
12   client in any way to enter into this Agreement; my client’s decision
13   to enter into this Agreement is an informed and voluntary one; and
14   the factual basis set forth in this Agreement is sufficient to
15   support my client’s entry of guilty pleas pursuant to this Agreement.
16

17

18    DOUGLAS A. AXEL                                 Date
      Attorney for Defendant Hematology
19    Oncology Consultants
20

21

22

23

24

25

26

27

28

                                          19
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 20 of 29 Page ID #:48


                                     (;+,%,7$
 1

 2

 3
                                                           2/8/2021
 4
                                                                JB

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               CR No.    2:21-cr-00026 -SVW

11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 545: Receiving
                                             Prescription Drugs Imported
13   HEMATOLOGY ONCOLOGY                     Contrary to Law; 21 U.S.C.
        CONSULTANTS, a California            §§ 331(c) and 333(a)(1): Receipt
14      General Partnership,                 of Misbranded Drugs in Interstate
     MARK GOLDSTEIN, and                     Commerce and Proffered Delivery
15   STANLEY ROSSMAN,                        Thereof For Pay; 18 U.S.C. §§ 545
                                             and 982 and 28 U.S.C. § 2461(c):
16             Defendants.                   Criminal Forfeiture]
17

18
          The Acting United States Attorney charges:
19
                                       COUNT ONE
20
                                   [18 U.S.C. § 545]
21
                    [Defendant HEMATOLOGY ONCOLOGY CONSULTANTS]
22
          On or about June 2008 through on or about October 20, 2011, in
23
     Los Angeles County, within the Central District of California, and
24
     elsewhere, defendant HEMATOLOGY ONCOLOGY CONSULTANTS, a California
25
     General Partnership, knowingly received and bought merchandise,
26
     namely, misbranded and unapproved new drugs, after their importation,
27
     knowing the merchandise to have been imported or brought into the
28
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 21 of 29 Page ID #:49



 1   United States contrary to law.      Specifically, defendant HEMATOLOGY

 2   ONCOLOGY CONSULTANTS received and bought misbranded and unapproved

 3   new drugs, namely Altuzan, knowing that such merchandise had been

 4   imported into the United States without being listed for commercial

 5   distribution, as required by Title 21, United States Code, Section

 6   352(o), in violation of Title 21, United States Code, Section 331(a),

 7   and without being approved by the United States Food and Drug

 8   Administration, as required by Title 21, United States Code, Section

 9   355(a), in violation of Title 21, United States Code, Section 331(d).

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 22 of 29 Page ID #:50



 1                                     COUNT TWO

 2                        [21 U.S.C. §§ 331(c), 333(a)(1)]

 3                       [Defendants GOLDSTEIN and ROSSMAN]

 4        From on or about June 2008 through on or about October 20, 2011,

 5   in Los Angeles County, within the Central District of California, and

 6   elsewhere, defendants MARK GOLDSTEIN and STANLEY ROSSMAN received in

 7   interstate commerce, and caused the receipt in interstate commerce,

 8   of misbranded drugs, namely, misbranded and unapproved Altuzan, and

 9   delivered and proffered the delivery thereof for pay, and caused the

10   delivery and caused the proffered delivery thereof for pay.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 23 of 29 Page ID #:51



 1                            FORFEITURE ALLEGATION ONE
 2                      [18 U.S.C. §§ 982(a)(2)(B) and 545]
 3
          1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal
 4
     Procedure, notice is hereby given that the United States of America
 5
     will seek forfeiture as part of any sentence, pursuant to Title 18,
 6
     United States Code, Sections 982(a)(2)(B) and 545, and Title 28,
 7
     United States Code, Section 2461(c), in the event of any of the
 8
     defendant’s conviction of the offense set forth in Count One of this
 9
     Information.
10
          2.    Any defendant so convicted shall forfeit to the United
11
     States the following:
12
                (a) All right, title, and interest in any and all property,
13
     real or personal, constituting, or derived from, any proceeds
14
     obtained, directly or indirectly, as a result of such offense;
15
                (b)   Any and all merchandise introduced into the United
16
     States in violation of Title 18, United States Code, Section 545, or
17
     the value thereof; and
18
                (c)   To the extent such property is not available for
19
     forfeiture, a sum of money equal to the total value of the property
20
     described in subparagraphs (a) and (b).
21
          3.    Pursuant to Title 21, United States Code, Section 853(p),
22
     as incorporated by Title 18, United States Code, Section 982(b) and
23
     Title 28, United States Code, Section 2461(c), any defendant so
24
     convicted shall forfeit substitute property, up to the total value of
25
     the property described in the preceding paragraph if, as the result
26
     of any act or omission of said defendant, the property described in
27
     the preceding paragraph, or any portion thereof: (a) cannot be
28
     located upon the exercise of due diligence; (b) has been transferred,
                                       4
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 24 of 29 Page ID #:52



 1   sold to or deposited with a third party; (c) has been placed beyond

 2   the jurisdiction of the Court; (d) has been substantially diminished

 3   in value; or (e) has been commingled with other property that cannot

 4   be divided without difficulty.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 25 of 29 Page ID #:53



 1                            FORFEITURE ALLEGATION TWO

 2               [18 U.S.C. § 982(a)(7) and 28 U.S.C. § 2461(c)]

 3        1.    Pursuant to Rule 32.2(a), Fed. R. Crim. P., notice is

 4   hereby given that the United States will seek forfeiture as part of

 5   any sentence, pursuant to Title 18, United States Code, Section

 6   982(a)(7) and Title 28, United States Code, Section 2461(c), in the

 7   event of any defendant’s conviction of the offense set forth in Count

 8   Two of this Information.

 9        2.    Any defendant so convicted shall forfeit to the United

10   States of America the following:

11              (a)   All right, title, and interest in any and all

12   property, real or personal, that constitutes or is derived, directly

13   or indirectly, from the gross proceeds traceable to the commission of

14   the offense of conviction; and

15              (b)   To the extent such property is not available for

16   forfeiture, a sum of money equal to the total value of the property

17   described in subparagraph (a).

18        3.    Pursuant to Title 21, United States Code, Section 853(p),

19   as incorporated by Title 28, United States Code, Section 2461(c), and

20   Title 18, United States Code, Section 982(b), any defendant so

21   convicted shall forfeit substitute property, up to the total value of

22   the property described in the preceding paragraph if, as a result of

23   any act or omission of said defendant, the property described in the

24   preceding paragraph, or any portion thereof (a) cannot be located

25   upon the exercise of due diligence; (b) has been transferred, sold to

26   or deposited with a third party; (c) has been placed beyond the

27   jurisdiction of the Court; (d) has been substantially diminished in

28

                                            6
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 26 of 29 Page ID #:54



 1   value; or (e) has been commingled with other property that cannot be

 2   divided without difficulty.

 3

 4                                          TRACY L. WILKISON
                                            Acting United States Attorney
 5

 6
                                            BRANDON D. FOX
 7                                          Assistant United States Attorney
                                            Chief, Criminal Division
 8
                                            JOSEPH O. JOHNS
 9                                          Assistant United States Attorney
                                            Chief, Environmental and Community
10                                            Safety Crimes Section
11                                          SONIA W. NATH
                                            Special Assistant United States
12                                            Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 27 of 29 Page ID #:55



 1                                     (;+,%,T B

 2                  FACTUAL BASIS IN SUPPORT OF PLEA AGREEMENT

 3        At all times material and relevant to the information filed in
 4   this matter:
 5        1.    Hematology Oncology Consultants (“defendant”) was a
 6   California General Partnership located in West Hills and Van Nuys,
 7   California.
 8        2.    Mark Goldstein and Stanley Rossman were oncologists who
 9   were partners in defendant, either in their individual capacity
10   and/or through a professional corporation.
11        3.    From approximately 2008 through 2011, defendant purchased
12   discounted oncology drugs from Montana Healthcare Solutions, a
13   business that sourced drugs from foreign markets.          The foreign market
14   drugs violated the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §
15   301 et seq., insofar as they were, inter alia, (a) misbranded under
16   21 U.S.C. § 352(o) because they were not listed with the FDA for
17   commercial distribution in the United States; (b) unapproved new
18   drugs under 21 U.S.C. §§ 321(p), 355(a); and (c) brought into the
19   United States in violation of 21 U.S.C. §§ 331(c) (receipt in
20   interstate commerce and the proffered delivery for pay or otherwise
21   of a misbranded drug) and 331(d) (introduction into interstate
22   commerce of an unapproved new drug).
23        4.    In March 2009, a Special Agent from the FDA’s Office of
24   Criminal Investigations (“FDA-OCI”) visited defendant’s office and
25   spoke with the office manager who said she could not remember
26   purchasing drugs from the supplier under investigation, and only
27   purchased drugs from “approved distributors.”
28

                                          20
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 28 of 29 Page ID #:56



 1        5.    From June 2008 through October 2010, defendant purchased

 2   over $1,000,000 of drugs from Montana Healthcare Solutions. In

 3   October 2010, Montana Healthcare Solutions was acquired by Canada

 4   Drugs, Ltd. (“Canada Drugs”). On April 13, 2018, Canada Drugs pleaded

 5   guilty to illegal sales of misbranded and counterfeit prescription

 6   drugs that were unapproved in the United States.

 7        6.    Defendant’s office manager placed the orders for the

 8   foreign market prescription drugs with Montana Healthcare Solutions

 9   in part because they were lower in price than the prescription drugs

10   available from domestic suppliers.        The office manager – and thereby,

11   defendant – knew that at least some of the drugs purchased from

12   Montana Healthcare Solutions were illegal foreign market prescription

13   drugs.

14        7.    Many of the invoices from Montana Healthcare Solutions

15   indicated that the drugs were meant for foreign markets, such as

16   Turkey or the European Union, and some of the invoices identified the

17   drugs by different names.      For instance, in an invoice to defendant

18   dated March 17, 2011, Montana Healthcare Solutions listed one of the

19   items purchased as “Altuzan (bevacizumab) (known as Avastin in the

20   U.S.) (Refrigerated) – Turkey- 400mg/16ml – 1 vial.”          The invoice

21   provided that the product would be shipped to defendant at its

22   business address in the Central District of California. The drug

23   “Altuzan” was not approved by the FDA, and was not listed with the

24   FDA as a drug meant for commercial distribution in the United States.

25        8.    Defendant’s last purchase from Montana HealthCare Solutions

26   was on October 20, 2011.     In February 2012, Montana Healthcare

27   Solutions notified defendant that some of the Avastin          it had shipped

28   to defendant during the period of October 5, 2011 to October 21, 2011

                                          21
     Case 2:21-cr-00026-SVW Document 9 Filed 02/11/21 Page 29 of 29 Page ID #:57



 1   (invoice numbers 60645 and 61417) likely consisted of counterfeit

 2   Avastin that did not contain the medicine’s active ingredient,

 3   bevacizumab.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          22
